     Case 4:20-cv-10347-MFL-APP ECF No. 2 filed 02/20/20                         PageID.58        Page 1 of 1



                                       UNITED STATES DISTRICT COURT
                                       EASTERN DISTRICT OF MICHIGAN

Anthony Alexander Maddox, 331272,

                Petitioner,                                   Case No. 20-10347

v.                                                            Judge Matthew F. Leitman

                                                              Magistrate Judge Anthony P. Patti
Warden Catherine Bauman,

                Respondent(s).
                                                     /


                                 ORDER REQUIRING RESPONSIVE PLEADING

         The petition for writ of habeas corpus having been reviewed and it appearing that the petition is not
subject to summary dismissal upon initial review;

         IT IS ORDERED that a responsive pleading be filed in this matter on or before 08/24/2020                   .
Petitioner shall have forty-five (45) days from the date of the responsive pleading to file a reply.

          IT IS FURTHER ORDERED that the Clerk of the Court serve a copy of this Order on the Respondent(s)
by first class mail as provided in Rule 4, and also provide a copy to the United States Attorney for the Eastern
District of Michigan.


Date: February 20, 2020                                       s/R. Steven Whalen
                                                              R. Steven Whalen
                                                              United States Magistrate Judge



                                               Certificate of Service

        I certify that, on the date indicated below, I arranged for service as provided above, and I mailed a copy of
this Order to Petitioner.


Date: February 20, 2020                                       s/K. Brown
                                                              Deputy Clerk
